Citation Nr: 0835766	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for Meniere's disease.  

2.  Entitlement to service connection for esophageal reflux, 
including as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1971 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri, denying the veteran's claim for an increased 
disability evaluation for his Meniere's disease and his claim 
of service connection for esophageal reflux.  

This claim was previously before the Board in July 2007.  At 
that time, the Board remanded the veteran's claims for 
further development in the form of additional VA examination.  
These examinations were conducted in November 2007, and as 
such, appellate review may now proceed.  

The veteran requested and was afforded a hearing before a 
Travel Board Member at the RO in Little Rock, Arkansas.  A 
written transcript of that hearing was prepared, and has been 
incorporated into the evidence of record.  VA sent a letter 
to the veteran in March 2008, informing him that the Veterans 
Law Judge who conducted his hearing had retired, and was no 
longer with VA.  The veteran responded to VA in April 2008, 
indicating that he did not want a hearing before a new 
Veterans Law Judge, and he desired his case to proceed on the 
evidence of record.


FINDINGS OF FACT

1.  The veteran's Meniere's disease is manifested by vertigo 
occurring several times a month, a cerebellar gait, nausea, 
tinnitus, and bilateral hearing loss.  

2.  The competent medical evidence of record establishes that 
the veteran's esophageal reflux is not related to his 
military service or to any of his service-connected 
disabilities.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for 
service-connected Meniere's disease have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.87, 
Diagnostic Code 6205 (2008).  

2.  Esophageal reflux was not incurred in or aggravated by 
active military service, nor did it arise as secondary to one 
of the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the veteran's claim of service connection for 
esophageal reflux, the duty to notify was satisfied by way of 
a letter sent to the veteran in July 2003 that fully 
addressed all notice elements.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  Even 
though the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in an April 2006 notice letter, 
the claim was subsequently readjudicated, no prejudice has 
been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  In any event, because the claim is being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman, 
19 Vet. App. 473 (2006). 

Concerning the veteran's increased-compensation claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was not sent to the veteran 
prior to the initial RO decision that is the subject of this 
appeal.  Since a letter fully complying with Vazquez-Flores 
has not been sent, there is a presumption of prejudice.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Such 
presumption has been overcome for the reasons discussed 
below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim after the 
initial RO decision.  Initially, the May 2005 statement of 
the case (SOC) provided the veteran with the specific 
criteria for the next higher disability rating under 
Diagnostic Code 6205, as did the December 2007 supplemental 
statement of the case (SSOC).  These documents also informed 
the veteran that the impact on his employment and daily life 
is relevant when considering the proper disability rating to 
be applied.  VA also sent a notice letter to the veteran in 
October 2007, informing the veteran of the need to show an 
impact on his employment, the need to present evidence of the 
current severity of his disorder, and informing him of how VA 
determines a disability rating and an effective date.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, the veteran 
noted in a letter received by VA in August 2004 that he was 
unable to drive because of his Meniere's disease, and 
subsequently, he was unable to work.  Additionally, in a 
letter received by VA in April 2006, the veteran noted that 
his Meniere's disease had gotten worse.  Finally, in the 
veteran's May 2005 appeal to the Board (Form 9) and in a 
letter received by VA in December 2007, the veteran quoted 
the specific criteria required for the next-higher disability 
rating for Meniere's disease.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication, and the presumption 
of prejudice is rebutted.  The Board finds that the 
notification requirements have been satisfied, and no further 
development is required regarding the duty to notify.  


Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in September 2003, October 2003 and November 
2007, and VA has obtained these records.  VA has also 
obtained the records of the veteran's outpatient treatment 
with VA.  Significantly, VA received a letter from the 
veteran in December 2007 indicating that he did not have any 
additional evidence to submit in support of his claims.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Disability Rating for Meniere's Disease

Relevant Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which a 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Diagnostic Code 6205 provides the criteria for rating 
Meniere's disease (endolymphatic hydrops).  Meniere's disease 
manifested by hearing impairment with attacks of vertigo less 
than once a month, with or without tinnitus, is rated 30 
percent disabling.  Meniere's disease manifested by hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus is rated 60 percent disabling.  Meniere's disease 
manifested by hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus, is rated 100 percent disabling.  A Note to 
Diagnostic Code 6205 provides that Meniere's disease is to be 
rated either under these criteria or by separately rating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall rating.  The Note also provides that a rating 
for hearing impairment, tinnitus, or vertigo is not to be 
combined with a rating under Diagnostic Code 6205.  38 C.F.R. 
§ 4.87.

Since the above described Note directs the rating entity to 
evaluate Meniere's disease under other Diagnostic Codes for 
vertigo, tinnitus and hearing impairment, the Board must also 
review those applicable codes and criteria.  

Diagnostic Code 6204 provides the rating criteria for 
vertigo.  According to the Code, a veteran who experiences 
occasional dizziness will generate a 10 percent evaluation, 
while a veteran who has dizziness and occasional staggering 
will generate a 30 percent rating.  A 30 percent disability 
evaluation is the maximum rating available under Diagnostic 
Code 6204.  38 C.F.R. § 4.87.  

Diagnostic Code 6260 provides the rating criteria for 
tinnitus.  A 10 percent disability evaluation is the maximum 
available for both bilateral and unilateral tinnitus, 
recurrent.  38 C.F.R. § 4.87, see also Smith v. Nicholson, 
451 F.3d 1344, 1351 (2006) (affirming VA's interpretation 
that Diagnostic Code 6260 does not provide an additional 10 
percent disability evaluation for bilateral tinnitus over 
unilateral tinnitus).  

Finally, the rating assigned for hearing loss is determined 
by a mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Specifically, evaluations of hearing 
impairment range from 0 to 100 percent based on organic 
impairment of hearing acuity.  Auditory acuity is gauged by 
examining the results of controlled speech discrimination 
tests, together with the results of pure tone audiometric 
tests in the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hz).  To evaluate the degree of disability, the 
rating schedule establishes 11 auditory acuity levels ranging 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and 
VII, as set forth following 38 C.F.R. § 4.85, are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000 and 4000 
Hz) is 55 decibels (dB) or more, Table VI or Table Via is to 
be used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI 
or Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Facts and Analysis 

The veteran was granted service connection for Meniere's 
disease in a February 2002 rating decision.  A disability 
evaluation of 30 percent was assigned under Diagnostic Code 
6205, and an effective date of October 10, 2001 was assigned.  
The veteran filed a claim of service connection for hearing 
loss and tinnitus in June 2003, but since these disorders 
have been rated as part of the veteran's Meniere's disease, 
VA considered this a claim for an increased disability 
evaluation for Meniere's disease.  In a February 2004 rating 
decision, the RO denied the veteran's claim for an increased 
disability evaluation.  This opinion is the subject of the 
current appeal before the Board.  In July 2007, the Board 
remanded the veteran's claim for additional VA examination.  
Such examination was performed in November 2007.  Upon 
consideration of this examination, along with the remaining 
evidence of record, the Board finds that the preponderance of 
the evidence supports the veteran's contention for an 
increased disability evaluation for Meniere's disease.  

The veteran underwent VA examination for his Meniere's 
disease in October 2003.  During this examination, the 
veteran reported that his balance is usually "messed up" 
for three to four hours in the morning.  The examiner noted 
that these episodes occur approximately one to two times per 
month.  The veteran reported that he must lie down and drink 
fluids to treat this sensation.  According to the VA 
examiner, the veteran also suffered from bilateral hearing 
loss and tinnitus at this time.  

According to the veteran's hearing testimony of April 2006, 
the veteran sometimes experiences trouble walking, which the 
veteran described as a staggering sensation.  The veteran 
also noted during his hearing testimony that he has attacks 
of vertigo some three to four times per month.  The veteran 
also described his stride as jerky and uncoordinated in a 
letter received by VA in April 2006, and noted that during an 
attack, he must lie down and close his eyes until it passes.  

Additionally, according to the veteran's November 2007 VA 
examination, the veteran reported attacks of vertigo 
"several times a month."  The examiner also noted that the 
veteran suffered from bilateral tinnitus and bilateral 
sensorineural hearing loss.  The veteran also reported that 
these attacks are associated with nausea and a feeling of 
imbalance, leaving the veteran feeling "drunk or groggy."  

The Board finds that the above symptomatology is consistent 
with having a cerebellar gait, as required by Diagnostic Code 
6205.  See Dorland's Illustrated Medical Dictionary, 747 
(31st Ed. 2007) (defining cerebellar gait as a staggering 
antaxic gait, sometimes accompanied with a tendency to fall 
to one side).  A 60 percent disability rating requires 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month.  Affording the 
veteran the full benefit of the doubt, the Board finds that 
the veteran has satisfied the criteria required for the next-
higher disability rating of 60 percent under Diagnostic Code 
6205.  However, the Board finds that at no time since filing 
his claim has the veteran qualified for the maximum 100 
percent disability rating under Diagnostic Code 6205.  

Specifically, according to the veteran's October 2003 VA 
examination, he experienced attacks one or two times per 
month.  The veteran noted in his April 2006 hearing testimony 
that he experienced attacks three to four times per month.  
Finally, the veteran indicated that he experienced attacks 
several times a month during his November 2007 VA 
examination.  A 100 percent disability evaluation under 
Diagnostic Code 6205 requires episodes more than once per 
week.  The Board has considered that the veteran indicated 
during the November 2007 examination that the attacks occur 
"maybe two times per week."  However, when viewed with the 
remaining testimony of the veteran, it appears that this is 
not typically the case.  As such, the evidence of record more 
closely approximates a 60 percent disability evaluation than 
the highest disability evaluation of 100 percent.  

The Board's award of a 60 percent rating under Diagnostic 
Code 6205 does not end the inquiry, however.  The Board must 
also assess the veteran's hearing loss, tinnitus and vertigo 
separately and combined according to the Note accompanying 
Diagnostic Code 6205.  A higher rating must be applied if it 
can be gleaned from such combined ratings.  

According to the most recent authorized audiological 
evaluation of January 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
75
75
LEFT
15
30
40
60
70

Pure tone threshold averages were 63 dB for the right ear and 
50 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and of 70 
percent in the left ear.

Applying the above test results to 38 C.F.R. § 4.85, Table 
VI, the veteran's right and left ear hearing losses are 
assigned a numeric designation of V and V.  These test scores 
result in the veteran's bilateral hearing loss being rated as 
20 percent disabling under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85.  

Additionally, as is apparent from the audiometric examination 
set out above, the veteran did not have thresholds of 55 dB 
or more at each of the four specified frequencies in both 
ears.  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, 
according to the audiometric examination of record.  
Consequently, 38 C.F.R. § 4.86(b) is not for application.  
Finally, no examiner has indicated that use of speech 
discrimination scores was inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c).  Therefore, a disability 
rating of 20 percent is appropriate for the veteran's hearing 
loss.  

As previously discussed the veteran can receive a maximum 
disability rating of 10 percent for his bilateral tinnitus 
under Diagnostic Code 6260.  Likewise, a disability rating of 
30 percent is the maximum available for vertigo under 
Diagnostic Code 6204, if there is dizziness and occasional 
staggering.  As already discussed, the veteran has dizziness 
and staggering, so a 30 percent disability evaluation would 
be appropriate for the veteran's vertigo.  

In the event that a veteran has multiple disabilities to be 
assessed, as here, the rating entity consults with Table I 
(Combined Rating Table) contained in 38 C.F.R. § 4.25 to 
determine the combined rating for such disabilities.  To use 
this Table, the adjudicator must arrange the disabilities in 
the order of their severity, beginning with the most severe.  
For example, if two disabilities exist, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and the row 
intersect will represent the combined value of the two, and 
this combined value will then be converted to the nearest 
number divisible by 10, with combined values ending in 5 
adjusted upward.  If there are more than two disabilities, 
the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value will then be combined with the degree of the third 
disability (in order of severity).  The combined value for 
the three disabilities will be found in the space where the 
column and row intersect, and if there are only three 
disabilities, will be converted to the nearest degree 
divisible by 10.  Thus, if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 50, resulting in 76 percent.  
This 76 will be combined with 20 and the combined value for 
the three would be 81 percent (rounded to 80 percent).  
38 C.F.R. § 4.25 & Table 1.  

Applying the previously discussed disability ratings of 30 
percent for vertigo, 20 percent for hearing loss, and 10 
percent for tinnitus to Table 1 of 38 C.F.R. § 4.25 results 
in a combined disability evaluation of 50 percent.  
Therefore, the veteran would receive a higher disability 
evaluation if he remains rated as 60 percent disabled under 
Diagnostic Code 6205 for his Meniere's disease.  As such, the 
Board will not change the code under which the veteran is 
rated.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  In the present case, the 
veteran's symptoms have warranted a 60 percent disability 
evaluation since the filing of his claim in June 2003.  At no 
time since June 2003, however, have the veteran's symptoms 
warranted a disability evaluation in excess of 60 percent.  
As such, staged ratings are not warranted in this case.  

Service Connection for Esophageal Reflux

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2007); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  



Facts and Analysis

In the appealed February 2004 rating decision, the veteran's 
claim of service connection for esophageal reflux was denied.  
The veteran appealed this decision to the Board in May 2005.  
In July 2007, the Board remanded the veteran's claim for a 
medical opinion as to the etiology of the veteran's 
esophageal reflux.  In November 2007, such an opinion was 
provided.  Based on this opinion, and all of the remaining 
evidence of record, the Board finds that the veteran is not 
entitled to service connection for esophageal reflux, to 
include as secondary to any service-connected disability.  

In September 2003, the veteran was afforded VA digestive 
examination.  Upon examination, testing revealed that the 
veteran suffered from gastroesophageal reflux and atrophic 
gastritis.  The examiner noted that the veteran was taking 
medication to treat his digestive symptoms at this time.  No 
opinion was provided as to the possible etiology of the 
veteran's gastroesophageal reflux.  

The veteran was provided additional VA examination of the 
esophagus in November 2007.  The examiner noted that the 
veteran's claims file was reviewed in its entirety prior to 
the issuance of an opinion.  The examiner opined that the 
veteran's reflux did not originate during military service.  
The examiner based this opinion on the fact that the veteran 
did not have in-service complaints that could be attributed 
to gastroesophageal reflux.  Additionally, the VA examiner 
noted that the veteran did not first exhibit evidence of 
reflux until 2000.  

The examiner also concluded that the veteran's esophageal 
reflux could not be related to any of his service-connected 
disabilities.  The examiner opined that the medications the 
veteran was placed on for depression would not result in 
esophageal reflux.  Further, the examiner noted that the 
residuals of gallbladder surgery do not result in esophageal 
reflux either.  In fact, the VA examiner opined that 
esophageal reflux is a condition which comes about as a 
result of gastroesophageal valve dysfunction, commonly 
occurring in people as a natural part of the aging process.  
The examiner opined that the veteran's reflux was likely due 
to the natural aging process as well.  

A review of the veteran's service medical records supports 
the VA examiner's conclusion.  The records do not indicate 
that the veteran sought treatment for reflux or heart burn 
during his military service.  Records from September 1971 and 
November 1971 establish that the veteran sought treatment for 
nausea, vomiting and right upper quadrant pain associated 
with meals.  Cholelithiasis was determined to be the cause of 
the veteran's discomfort, and a cholecystectomy and 
appendectomy were performed in December 1971.  Service 
records reveal no further complaints of stomach discomfort 
after this surgery, to include complaints of heart burn or 
reflux.  According to the veteran's November 1973 separation 
examination report, the veteran's abdomen and viscera were 
normal, and no digestive defects were noted at this time.  

According to an October 2002 VA outpatient treatment record, 
the veteran was first diagnosed with esophageal reflux in 
October 2000.  This diagnosis was confirmed upon VA 
examination in September 2003.  These records did not link 
the veteran's reflux to his military service or any of his 
other service-connected disorders.  In fact, no medical 
evidence since has opined that the veteran's esophageal 
reflux is in any way related to the veteran's military 
service.  As such, the Board must conclude that there is no 
medical relation between the veteran's military service or 
his service-connected disabilities and his esophageal reflux.  

The Board recognizes that the veteran is service-connected 
for depression and that he has submitted an article linking 
gastroesophageal reflux with anxiety and depression.  
However, this article in and of itself is of little probative 
value to the veteran's claim.  With regard to medical 
treatise evidence, the Court has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  In the present 
case, the evidence submitted by the veteran is not 
accompanied by the opinion of any medical expert.  

The Board concludes that this information is insufficient to 
establish the required medical nexus opinion.  The article 
submitted by the veteran is a generalized conclusion.  The 
article is not referencing the veteran and his disabilities 
specifically.  Because of this, the Board finds the medical 
opinions of record that were based on an actual examination 
of the veteran and his medical history to be more reliable.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for esophageal reflux, to include as 
secondary to one of the veteran's service-connected 
disabilities, must be denied.


ORDER

Entitlement to a disability evaluation of 60 percent for 
Meniere's disease is granted.  

Entitlement to service connection for esophageal reflux, 
including as secondary to a service-connected disability, is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


